Opinion issued October 22, 2013




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-12-01094-CV
                            ———————————
      IN RE ZURICH AMERICAN INSURANCE COMPANY, Relator



            Original Proceeding on Petition for Writ of Mandamus1


                           MEMORANDUM OPINION

      By petition for writ of mandamus, Relator Zurich American Insurance

Company challenges the trial court’s denial of a plea to the jurisdiction.

      We deny relator’s petition for writ of mandamus. All outstanding motions

are dismissed as moot.


1
      The underlying cause of action is Linda M. Green v. Zurich American Insurance
      Co., in the District court of Harris County, Texas, 133rd Judicial District, cause
      no. 2010-25688.
                                 PER CURIAM

Panel consists of Justices Jennings, Sharp, and Brown.




                                        2